DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on January 26, 2021, is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, and claim 8, line 5, the term “basically” is unclear.  The term can be simply deleted.
	In claim 1, lines 9-10, the phrase “the step of depositing the deposits transited from the preceding step” uses unconventional language.  It is difficult to understand what “transited” means.  Are there intervening steps between the preceding step and the step of depositing deposits?

	In claim 1, line11, the term “controlled” is vague.  All plasma processing is controlled to some extent.  How is this control different than a typical plasma process under computer control?
	In claim 2, lines 3-4, the term “based on” is unclear. It is unclear how a broad step (such as a preceding step) can be based on unclear “processing conditions” because the preceding step does not specify a processing condition.
	In claim 4, lines 8 and 10, claim 5, line 5, claim 8, line 11, claim 9, line 5, the terms “transits” and “controlled” are unclear.  See the rejection of claim 1 with this same language.
	In claim 11, the “and/or” term renders the claim unclear as to which limitation is optional, and which limitation is not optional.
	Claims 3, 6-7 and 10 fail to cure the indefiniteness of the base claim, and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cerio, Jr. (US 7,892,406 B2).
	Cerio discloses a deposition processing method (see title) comprising:
	a step of depositing deposits (step 330, Fig.3, col.10, lines 1-14) onto a substrate (deposits on bottom and/or side surfaces of a wafer, col.11, lines 21-27) using a first plasma (col.10, line 3) generated in a processing condition of depositing the deposits onto the substrate, which is a first processing condition; and
	a preceding step (step 320, Fig.3) performed before the step of depositing the deposits onto the substrate,
	wherein, within the step of depositing the deposits, as transited from the preceding step (because step 320 is prior to step 330), the processing condition is controlled so as to deposit less deposits than in the first processing condition (“after a certain desired amount of deposition, …deposition process can be substantially reduced” col.11, lines 51-58).
	Cerio fails to disclose stabilizing the plasma.  However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to 
	As to claim 2, Cerio discloses that process parameters can change during different cycles (col.10, line 51), which encompasses a preceding step based on a first or a second processing condition, depending on the processing point of the cycle.
	As to claim 3, Cerio discloses not generating plasma in the preceding step (because plasma is generated in a subsequent step, step 325, Fig.3).
	As to claims 4-7, Cerio discloses cycling and repeating the steps, which encompasses n-th processing conditions.  The process is controlled to provide a stabilized plasma or normal ranges in order to form the deposits in desired areas.  Cerio discloses a gas that removes precursor having a deposition property because there is no net deposition on the field areas (col.11, lines 15-20).  The removal of material in the field area encompasses reducing or increasing a ratio of a precursor because different gases may be used in additional processes, and different process chemistries have different deposition properties (col. 12, lines 1-10).
	As to claim 8, see the rejection of claim 1.  Further, Cerio discloses to control the process as desired to obtain desired films in desired areas (sidewalls, bottom of features), which encompasses the cited control.
	As to claims 9-11, see the rejection of claims 4-7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art shows control of high- and low-frequency RF powers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713